  Case: 1:19-cr-00719-PAB Doc #: 19 Filed: 04/17/20 1 of 5. PageID #: 122




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                          Case No. 1:19CR719

                                Plaintiff,
                -vs-
                                                    JUDGE PAMELA A. BARKER

 JEFFREY McCALL

                                Defendant.          MEMORANDUM OF OPINION
                                                    AND ORDER ON DEFENDANT’S
                                                    MOTION FOR BOND PENDING
                                                    TRIAL (AMENDED)

       Currently pending is Defendant Jeffrey McCall’s Motion for Bond Pending Trial (Amended)

filed on April 14, 2020 (“Defendant’s Motion). (Doc. No. 17.) The Government filed a Response to

Defendant’s Motion on April 15, 2020 (“the Government’s Response”). (Doc. No. 18.) For the

reasons set forth below, Defendant’s Motion is DENIED.

       In Defendant’s Motion, Defendant requests that this Court reconsider the order of detention

by Magistrate Judge John Greenberg on January 28, 2020, but acknowledges that “[w]hen he waived

the detention hearing in Texas, he did not specifically reserve the right to have a hearing in this

district,” and therefore, he “can only revisit the detention issue if there is new information bearing on

the issues of flight and/or danger to the community. 18 U.S.C. §3142(f)(2).” (Doc. No. 17, PageID

# 95.) Defendant then asserts that information presented in Defendant’s Motion indicates that he is

not a flight risk, and that there are combinations of conditions that will reasonably assure community

safety, specifically electronic monitoring, and any other conditions the Court deems appropriate. The

only information presented in Defendant’s Motion for his argument that he does not pose a risk of

flight or danger to the community is included under section IV. of Defendants’ Motion, wherein he
  Case: 1:19-cr-00719-PAB Doc #: 19 Filed: 04/17/20 2 of 5. PageID #: 123




asserts that “[i]f granted a bond, [he] will not flee and will not pose a danger to any person or the

community”; “the Court may order [him] released on house arrest and electronic monitoring”,

specifically at his home in Houston, Texas with his wife and children; and “[w]hile [he] does have a

criminal history, there is no history of violent offenses.” (Doc. No. 17, PageID #s 101, 96.) The

primary argument set forth in, and focus of Defendant’s Motion, is the radical change of

circumstances in the United States since Defendant was detained, specifically the COVID-19

pandemic. Defendant submits that “the pandemic caused by the relentless spread of the COVID-19

virus provides clear and convincing evidence that [he] should be released pending trial.” (Doc. No.

17, PageID # 96.) Stated differently, according to Defendant, “the pandemic represents ‘exceptional

circumstances’ as that phrase is used in 18 U.S.C. §3145(c). (Doc. No. 17, PageID # 97.) Defendant

submits that being housed at CCA – where a transport officer was recently diagnosed with COVID-

19 - he is subject to heightened concerns such as being unable to socially distance, and being located

in a pod that contains a large number of inmates with little to no safety precautions in place to prevent

the spread, and therefore, he is concerned about his personal health as he fears contracting COVID-

19 and is afraid of the jail’s inability to properly treat him if he gets sick. (Doc. No. 17, PageID #s

99, 101.)

       In the Government’s Response, the Government points out that having signed a Waiver of

Pretrial Release on December 20, 2019 and thereby acknowledging that a warrant had been issued

for him by the Texas Parole Board, and not reserving the right to revisit the issue of detention,

Defendant was remanded to the custody of the U.S. Marshal at the January 28, 2020 arraignment

before Magistrate Judge Greenberg. The Government cites to the first disclosure of the Modified

Presentence Report requested by Defendant that details a Base Offense Level of 25 if Defendant


                                                   2
  Case: 1:19-cr-00719-PAB Doc #: 19 Filed: 04/17/20 3 of 5. PageID #: 124




accepts responsibility, and a Criminal History Category of V, meaning Defendant could face up to

100 to 125 months of imprisonment if convicted of the charges set forth in the indictment: Count 1

– Conspiracy to Possess with Intent to Distribute and to Distribute Controlled Substances in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846; Count 2 – Distribution of Methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) 1; and Count 3 – Use of a Communication Facility

in the Commission of a Drug Trafficking Crime, in violation of 21 U.S.C. § 843(b).

        Moreover, at the time of the offenses Defendant is alleged to have committed and his arrest,

Defendant was under the supervision of the Texas Parole Board for a 2013 felony drug trafficking

conviction. The Government asserts that on April 15, 2020, the Texas Parole Board confirmed that

a warrant is still entered against Defendant, meaning that if this Court grants Defendant’s Motion,

Defendant will remain detained and be transported back to the custody of the Texas Parole Board to

face his parole violation there.

        The Government correctly asserts that a district court may reopen a detention hearing based

on changed circumstances, citing 18 U.S.C. § 3142(f)(2)(B), but that “the new information must have

been unknown to the movant at the time of the hearing, and must have ‘a material bearing on the

issue of whether there are conditions of release that will reasonably assure a defendant’s appearance

at trial and the safety of any other person in the community. United States v. Watson, 475 Fed. App’x

598, 600 (citing § 3142(f)(2)(B)).’” (Doc. No. 18, PageID #108.) The Government cites United

States v. Tawfik, 2020 WL 1672655 (E.D. Mich. Apr. 6, 2020) (citing cases finding same), for the

proposition or argument that “the general risks presented by the COVID-19 pandemic to certain




1
  The Government correctly notes that a violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) carries a five-year mandatory
minimum penalty.
                                                        3
  Case: 1:19-cr-00719-PAB Doc #: 19 Filed: 04/17/20 4 of 5. PageID #: 125




populations including those in jails and prisons, ‘without more, do not amount to a ‘material change

of circumstances warranting a renewed evaluation of [a] prior detention order.’’” (Doc. No. 18,

PageID # 108.)

       While acknowledging that one staff member has tested positive for the virus at Northeast Ohio

Correctional Center (“NEOCC”)/CCA, the Government notes that no inmate there has tested positive

for the virus, and the entire facility is under quarantine, and that Defendant does not allege that he

has COVID-19 symptoms or that he is at high risk for contracting the virus. The Government sets

forth or outlines the comprehensive precautionary measures that have been instituted by the Bureau

of Prisons, the U.S. Marshals Service and NEOCC/CCA to limit the risk of spread of the virus. (Doc.

No. 18, PageID #s 115-118.) Finally, the Government argues that since the Texas Parole Board still

has a warrant for Defendant’s arrest, the U.S. Marshal Service would have to transfer his custody to

the Cuyahoga County jail to await coordination with the Texas Parole Board authorities where, as

detailed in Defendant’s Motion, at least six (6) cases of COVID-19 were confirmed as of April 3,

2020. Then, transport from the Cuyahoga County jail to Texas, according to the Government, would

create greater risk of Defendant contracting the virus. (Doc. No. 18, PageID # 119.) And, being

ultimately released to home detention with electronic monitoring upon return to Texas would pose

an increased risk of contracting the virus to Probation and Pretrial Services Officers.




                                                   4
  Case: 1:19-cr-00719-PAB Doc #: 19 Filed: 04/17/20 5 of 5. PageID #: 126




       This Court finds the government’s arguments to be well-taken. The COVID-19 pandemic,

standing alone, does not constitute a “change of circumstance” warranting Defendant’s release.

Accordingly, Defendant’s Motion is DENIED.



        IT IS SO ORDERED.



                                                   s/Pamela A. Barker
                                                  PAMELA A. BARKER
Date: April 17, 2020                              U. S. DISTRICT JUDGE




                                              5
